             Case 3:18-cv-05945-VC Document 84 Filed 06/26/19 Page 1 of 3



Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
Yungmoon Chang (S.B.N. 311673)
yungmoon.chang@kirkland.com
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice pending)
mary.mazzello@kirkland.com
Megan L. McKeown (pro hac vice pending)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Attorneys for Defendant Apple Inc.



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
SOCIAL TECHNOLOGIES LLC, a Georgia        ) CASE NO.: 3:18-cv-05945-VC
limited liability company,                )
                                          )
              Plaintiff,                  ) NOTICE OF APPEARANCE OF
                                          ) YUNGMOON CHANG
       vs.                                )
                                          )
APPLE INC., a California corporation,     )
                                          )
              Defendant.                  )




NOTICE OF APPEARANCE OF YUNGMOON CHANG                        CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 84 Filed 06/26/19 Page 2 of 3



       PLEASE TAKE NOTICE that Yungmoon Chang of Kirkland & Ellis LLP will hereby

appear on behalf of Defendant Apple Inc. All future pleading and correspondence related to the

above-caption matter should be served upon Kirkland & Ellis LLP at the address indicated below:

              Yungmoon Chang (S.B.N. 311673)
              yungmoon.chang@kirkland.com
              KIRKLAND & ELLIS LLP
              333 South Hope Street
              Los Angeles, California 90071
              Telephone: (213) 680-8400




Dated: June 26, 2019                               Respectfully submitted,

                                                   KIRKLAND & ELLIS LLP


                                                   /s/ Yungmoon Chang
                                                   Yungmoon Chang (S.B.N. 311673)

                                                   Attorney for Defendant Apple Inc.




                                     1
NOTICE OF APPEARANCE OF YUNGMOON CHANG                                   CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 84 Filed 06/26/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       On June 26, 2019, I electronically filed the foregoing with the Clerk of the Court by using

CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.


                                                    /s/ Yungmoon Chang
                                                    Yungmoon Chang




CERTIFICATE OF SERVICE                                                     CASE NO. 3:18-cv-05945-VC
